DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of a new rejection using Pagano (US 2015/0076120).

	Applicant argues “Pagano consequently fails to disclose the welding wire being movable in an axial direction based on a movement of the contact element. Advantageously, the novel mechanism of the present disclosure may increase a versatility of the welding system, for example, by introducing additional degrees of freedom to the welding torch.” ().
	However, examiner respectfully disagrees.
	Pagano teaches, as mapped in the current office action, a movement (movement from the recitation “For movement of the contact element 52”; P37:8-9, Fig. 2 and further disclosing “the contact element 52, and thus the electrode 44, may be moved a predetermined distance or radius 60 from the center line of the contact element 52”; P37:18-20, Fig. 2) of the contact element (a contact element 52 including a spin tube and a contact tip; P37:6-7, Figs. 1-2)
	Therefore, examiner maintains his position.

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is maintained and new 35 U.S.C. 112(f) notification for the new limitations is made.

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a component in claims 1 and 3 at line 1 wherein the spec discloses only “The component 102 may include any Three-Dimensional (3D) component that may be associated with an industry, including but not limited to, household appliances, mining, construction, farming, transportation, or any other industry known in the art.” (PGPUB P9:4-8 which means paragraph 9, lines 4-8).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a power supply unit” in claims 1 and 3 at line 2 wherein the spec discloses only “The power supply unit 104 may embody a power grid, a generator, an engine driven power pack, a battery pack, and the like.” (PGPUB P10:2-4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with assembly” in claim 1 at line 8 and claim 3 at line 9 wherein the spec discloses only “The motion control assembly 114 includes a cam 128 that is rotated by a motor 130 to move the welding wire 110.” (PGPUB P17:8-10) and “The motion control assembly 114 may accordingly include components that allow the movement of the contact element 126 along the axial direction "A".” (PGPUB P17:16-18).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit” in claim 1 at line 10 and claim 3 at line 11 wherein the spec discloses only “The control unit 118 may include a processor, a memory, Input/Output (I/O) interfaces, (PPGUB P13:4-6), “the control unit 118 may store a 3D model of the component 102 that is to be manufactured using the system 100 in the form of a Computer-Aided Design (CAD) file or an Additive Manufacturing File (AMF). The control unit 118 may further include a software to process an STL file (stereolithography file format) that mathematically slices and orients the 3D model for the manufacturing process.” (PGPUB P12:7-14).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a contact element in claims 1 and 3 at line 5 wherein the spec discloses only “The welding wire 110 is received within the contact element 126” (Para.16, lines 6-7) which means that “126” includes “110”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejection is withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagano (US 2015/0076120).


Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.
 
	Regarding claim 1, Pagano teaches 
A system (NARROW GROOVE WELDING METHOD AND SYSTEM; title, Figs. 1-2

    PNG
    media_image1.png
    838
    582
    media_image1.png
    Greyscale
) for manufacturing a component
(the workpieces 14 welded together; P48:5-6, Fig. 2, MPEP 2115), the system comprising: 

a power supply unit (a power source 20; P30, Fig. 1) adapted to generate welding power (power from “a power source 20”; P30, Fig. 1);

a welding system (an exemplary welding system; P11:1-2, Fig. 1) adapted to receive the welding power from the power supply unit, the welding system comprising:

a welding torch (a welding torch 24; P30, P30:8-9, Figs. 1-2) including a welding wire (the electrode 44; P32, Fig. 2) and a contact element (a contact element 52 including a spin tube and a contact tip; P37:6-7, Figs. 1-2), the welding wire being movable in an axial direction (the advancing direction from “the electrode 44 advancing from the welding torch 24”; P32: 13-14, Figs. 1-2) and a radial direction (a predetermined distance or radius 60 from the center line of the contact element 52; P37:19-20, Fig. 2 and further disclosing a radius of “a rotary motion, as indicated by reference numeral 46”; P32:15-end) with respect to a central axis (the longitudinal body axis of “24”; P30, Fig. 1) of the welding torch based on a movement (movement from the recitation “For movement of the contact element 52”; P37:8-9, Fig. 2 and further disclosing “the contact element 52, and thus the electrode 44, may be moved a predetermined distance or radius 60 from the center line of the contact element 52”; P37:18-20, Fig. 2) of the contact element for depositing material (the transfer of material from the welding wire; P31:13-14) from the welding wire to manufacture the component; and

a motion control assembly (a motion control assembly 54; P37:8-9, Fig, 2 and further disclosing “a cam 56 is turned by a motor 58 controlled and powered by the control circuitry 28 of the welding system 10”; P37:12-14, Figs. 1-2) associated with the welding torch, wherein the motion control assembly is adapted to move (as indicated by “a predetermined radius 60”; P37:7-6 from bottom, Fig. 2) the welding wire in the radial direction (Rotary motion induces the radial force displacing the wire in the radial direction.); and

a control unit (control circuitry 28; P31:2-3, Fig. 1) communicably coupled with the welding system, wherein the control unit is configured to transmit control signals (control and feedback data; P32:7-8, Fig. 1) to the welding system for controlling a rotation speed (a rotary motion, as indicated by reference numeral 46; P32:15-16, Figs. 1-2) of the welding wire, a diameter (the radius of rotation by the centrifugal force of “a rotary motion, as indicated by reference numeral 46”; P32:15-16, Figs. 1-2 which is a natural physics phenomenon) of rotation of the welding wire, a direction (the arrow head of “a rotary motion, as indicated by reference numeral 46”; P32:15-16, Figs. 1-2) of rotation of the welding wire, and a feed rate (the wire feed speed; P62:8-9, Figs. 1-2) of the welding wire during the manufacturing of the component.

	Regarding claim 2, Pagano teaches 
the welding wire (the electrode 44; P32, Fig. 2) can vary the diameter (the radius of rotation by the centrifugal force of “a rotary motion, as indicated by reference numeral 46”; P32:15-16, Figs. 1-2 which is a natural physics phenomenon) of rotation (a rotary motion, as indicated by reference numeral 46; P32:15-16, Figs. 1-2) with respect to the central axis (the longitudinal body axis of “a contact element 52 (e.g., which may include a spin tube and a contact tip)”; P37:6-7, Fig. 1); and

wherein the motion control assembly (a motion control assembly 54; P37:8-9, Fig, 2 and further disclosing “a cam 56 is turned by a motor 58 controlled and powered by the control circuitry 28 of the welding system 10”; P37:12-14, Figs. 1-2) is adapted to vary the diameter of rotation of the welding wire.

	Regarding claim 4, Pagano teaches 
the motion control assembly (a motion control assembly 54; P37:8-9, Fig, 2 and further disclosing “a cam 56 is turned by a motor 58 controlled and powered by the control circuitry 28 of the welding system 10”; P37:12-14, Figs. 1-2) further includes a five-axis motion system (the 1st axis: rotational shaft of motor 58, the 2nd axis: rotation axis of the cam 56, the 3rd axis: the linkage axis to the top position of the follower of the cam 56 making the “predetermined distance or radius 60 from the center line of the contact element 52”; P37:18-20, Fig. 2, the 4th axis:  the linkage axis to the bottom position of the follower of the cam 56 making the “predetermined distance or radius 60 from the center line of the contact element 52”; P37:18-20, Fig. 2 and the 5th axis: the advancing axis of the “electrode 44”; P32:11, Fig. 2).

	Regarding claim 5, Pagano teaches 
the control unit (control circuitry 28; P31:2-3, Fig. 1) is configured to store a 3D model (as well as the size of the oscillation pattern varied based on the depth of the progressing weld” which means three dimensional object from the recitation “Additional operating parameters which affect these adjustments including such factors as the materials of the workpieces 14, the type and size of wire electrode 44, the voltage and/or current supplied by the power supply 16, and so forth. Any and all of these operational parameters may be adjusted by the control circuitry 28 based on the other operational parameters; P63:1-7 and further disclosing “including both the oscillation pattern or "geometry" as well as the size of the oscillation pattern, may be varied based on the depth of the progressing weld” “; P62:5-8, Fig. 2) of the component (the workpieces to be welded together; P48:5-6, Fig. 2).

	Regarding claim 3, Pagano teaches 
A system (NARROW GROOVE WELDING METHOD AND SYSTEM; title) for manufacturing a component (the workpieces 14 welded together; Para. 48, MPEP 2115), the system comprising: (a power source 20; P30, Fig. 1) adapted to generate welding power (power from “a power source 20”; P30, Fig. 1);

a welding system (an exemplary welding system; P11:1-2, Fig. 1) adapted to receive the welding power from the power supply unit, the welding system comprising:


a welding torch (24; P30, Figs. 1-2) including a welding wire (the electrode 44; P32, Fig. 2) and a contact element (a contact element 52 including a spin tube and a contact tip; P37:6-7, Figs. 1-2), the welding wire being movable in an axial direction (the advancing direction from “the electrode 44 advancing from the welding torch 24”; P32: 13-14, Figs. 1-2) and being able to vary a diameter (the radius of rotation by the centrifugal force of “a rotary motion, as indicated by reference numeral 46”; P32:15-16, Figs. 1-2 which is a natural physics phenomenon) of rotation with respect to a central axis (the longitudinal body axis of “a contact element 52 (e.g., which may include a spin tube and a contact tip)”; P37:6-7, Fig. 1) of the welding torch based on a movement (movement from the recitation “For movement of the contact element 52”; P37:8-9, Fig. 2 and further disclosing “the contact element 52, and thus the electrode 44, may be moved a predetermined distance or radius 60 from the center line of the contact element 52”; P37:18-20, Fig. 2) of the contact element for depositing material (the transfer of material from the welding wire; P31:13-14) from the welding wire to manufacture the component; and

a motion control assembly (a motion control assembly 54; P37:8-9, Fig, 2 and further disclosing “a cam 56 is turned by a motor 58 controlled and powered by the control circuitry 28 of the welding system 10”; P37:12-14, Figs. 1-2) associated with the welding torch, wherein the motion control assembly is adapted to vary (the change of radius of rotation by “a rotary motion, as indicated by reference numeral 46”; P32:15-16, Figs. 1-2) the diameter of rotation of the welding wire; and

a control unit (control circuitry 28; P31:2-3, Fig. 1) communicably coupled with the welding system, wherein the control unit is configured to transmit control signals (control and feedback data; P32:7-8, Fig. 1) to the welding system for controlling the diameter (the radius of rotation by the centrifugal force of “a rotary motion, as indicated by reference numeral 46”; P32:15-16, Figs. 1-2 which is a natural physics phenomenon) of rotation of the welding wire and a feed rate  (the wire feed speed; P62:8-9, Figs. 1-2) of the welding wire during the manufacturing of the component.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsu (US-20150076119), Hsu (US-11065706), Holverson (US-10974337).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761